Title: John Adams to Royall Tyler, 12 December 1785
From: Adams, John
To: Tyler, Royall


     
      Sir
      Grosvenor Square Decr. 12. 1785
     
     I have received, your instructive and entertaining Letter of the 15. of October, and although a Change of Circumstances has rendered it improper for me, to say any Thing in answer to the first part of it, I am not the less obliged to you, for the rest.
     The Pamphlets you inclosed are great Curiosities, and merit the Consideration of the Publick in Europe as well as in America. The Coin, I have presented, together with an Extract of your Letter, to the Society of Antiquaries. It has occasioned a Sensation among the learned, and all heads are employed to discover whether the Figures are Phoenician, Carthaginian or what. If they are found to be ancient, they will bring into fresh Reputation, the Accounts of Diodorus Siculus and Plato, of an Atlantic Island, and will confirm the Suspicions of many curious Persons, that the Mariners Compas, was not an Invention of the fourteenth Century, but borrowed from the Arabs in the twelfth, and that the Arabs had it from the Pheenicians. I wish We could have had more of the 300 Coins here; but I make no doubt that the Society of Arts and Sciences at Boston, will publish in their Transactions, a particular Account of the whole. The Antiquaries complain of the Injury done to the Coin by rubbing off the rust, which they wish to have entire, as they are able by its thickness and Colour, Sometimes to compute the Age of it. Every Particular, which you can communicate to me, relative to this Discovery, will be gratefully acknowledged, and will redound to your Reputation. It is of Importance to Mankind to ascertain the Fact, whether Arts, Sciences and Civilization have existed among ancient Nations, inhabiting Countries, where few Traces of them remain: because the Progress of the same moral and political Causes, which have desolated Tire Tyre and Sidon, Sodom and Gomorrah, may again restore Europe to a forest, the residence of Savages. And indeed if Luxury and Vice should increase for a Century to come, as they have for two Centuries past, there is nothing incredible in the supposition, that Europe might become again in time, a howling Wilderness. America I hope however will contribute to stay the Torrent both at home and abroad. When Nations are corrupted to a certain Point, Arts and Civility decline and Barbarity succeeds.
     The Abby De Mablys Letters, and the Answer to Gibbons, I will endeavour to send you with this. I am very happy to learn that my Sons Behaviour has been pleasing to his Countrymen, and I hope that in time he will be a valuable Man. &c.
     
      P.S. my Bookseller informs me, that the Answer to Gibbons is out of Print. He will look out and procure me one if it is to be had.
     
    